Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General of the Social Security Administration,
v.
Cassandra Ballew,
Respondent.
Docket No. C-13-258
Decision No. CR3275

Date: June 27, 2014

DECISION

The Inspector General (I.G.) of the Social Security Administration (SSA) proposed to
impose on Respondent, Cassandra Ballew, a civil monetary penalty (CMP) and
assessment in lieu of damages totaling $171,478. The I.G. alleged that Respondent,
while serving as a representative payee for a beneficiary receiving Social Security
Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI), converted
a “substantial portion” of those payments. The I.G. proposed to impose the maximum
CMP and assessment permitted under law. Respondent disputed the I.G.’s allegations
and filed a request for hearing before an administrative law judge. Because I conclude
that Respondent converted benefit payments that she should have known were for the use
and benefit of the beneficiary for whom she was serving as representative payee,
Respondent is liable for a CMP and an assessment. However, for the reasons explained
below, I reduce the CMP to $45,000 and assessment to $40,739.

I. Background and Procedural History

Brenda M. Gustke received DIB and SSI benefit payments. January 14-15, 2014 Hearing
Transcript (Tr.) 140. However, SSA decided that Ms. Gustke should receive her benefit
payments through a representative payee. Tr. 140-41, 149.
On February 5, 2010, Respondent applied to serve as Ms. Gustke’s representative payee.
SSA Exhibit (Ex.) 1. Respondent indicated on the application the following information:
Respondent is Ms. Gustke’s cousin; Ms. Gustke lives with Respondent; Ms. Gustke does
not owe Respondent any money; and Respondent does not expect Ms. Gustke to owe her
any money in the future. SSA Ex. 1, at 1. On April 5, 2010, SSA designated Respondent
as Ms. Gustke’s representative payee. SSA Ex. 2. In notices issued on June 14 and 16,
2011, SSA informed Respondent that she would no longer be Ms. Gustke’s representative
payee and that any money saved from the benefit payments must be returned to SSA.
SSA Ex. 7.

In December 2011, Ms. Gustke filed a complaint with the I.G. fraud hotline asserting that
Respondent took Ms. Gustke’s benefit payments and used that money to pay for home
repairs and appliances for Respondent’s house. Tr. 121-22; SSA Ex. 6, at2. An LG.
special agent conducted a criminal investigation into Ms. Gustke’s complaint, which
included interviewing Respondent. Tr. 122-24; SSA Exs. 6, at 5-8; 8; 9. As part of the
investigation, the local SSA office reviewed the information obtained during the
investigation to determine whether, under SSA rules, Respondent had misused any funds
entrusted to her as a representative payee. Tr. 124.

A technical expert at SSA’s office in Kalamazoo, Michigan, reviewed the evidence and
information provided by the I.G. special agent and, on June 26, 2012, issued a
determination that Respondent misused $40,738.70 of the $52,806.64 paid to her on
behalf of Ms. Gustke. Tr. 144; SSA Ex. 3, at 1-2. On June 28, 2012, SSA issued a notice
to Respondent that she needed to return $40,738.70 to SSA because she failed to spend
that money on Ms. Gustke. SSA Ex. 12, at 1-2. Ina July 10, 2012 notice, SSA informed
Respondent that because she had failed to return the money, SSA was allowed to institute
measures to collect $40,738.70 from her. SSA Ex. 12, at 3-4. Respondent disputed
SSA’s determination on July 19, 2012; however, the record does not include any
information as to the outcome of that administrative appeal. Tr. 145; SSA Ex. 13.

On September 27, 2012, the I.G. sent a letter to Respondent indicating that the I.G.
intended to initiate a CMP action against Respondent based on Respondent’s alleged
conversion of Ms. Gustke’s DIB and SSI benefit payments. SSA Ex. 14, at 1. The I.G.
offered Respondent an opportunity to submit a written statement or other information,
including information about Respondent’s ability to pay a CMP, to consider before
commencing the CMP action. SSA Ex. 14, at 2.

In a November 20, 2012 CMP notice, the I.G. proposed to impose on Respondent a
$90,000 CMP and an assessment in lieu of damages of $81,478. The I.G. indicated that a
CMP is authorized under 42 U.S.C. § 1320a-8. The LG. specifically alleged:
This proposal is based on [the I.G.’s] determination that while
acting as the representative payee for [Respondent’s] cousin,
Brenda Gustke, [Respondent] converted a substantial portion o
the benefits paid to [Respondent] for Ms. Gustke’s care.
Between April 2010 and June 2011, [Respondent] used Ms.
Gustke’s Social Security benefits to, among other things, repair
Respondent’s] garage, take [Respondent’s] family on vacation,
repair [Respondent’s] vehicle, buy household appliances, and
dine out multiple times a day with [Respondent’s] husband and
children. When [Respondent] applied to be Ms. Gustke’s
representative payee, SSA informed [Respondent] that all
benefits should be used for Ms. Gustke’s care or saved.
Respondent] [was] also notified that if [Respondent] used the
benefits for any other purpose, [Respondent] would be required
to return that money. As a result of [Respondent’s] misconduct,
Respondent] received and spent $40,739.00 in SSA benefits to
which [Respondent] [was] not entitled. In fact, [Respondent
continued to spend Ms. Gustke’s benefits even after SSA notified
Respondent] that [Respondent] [was] no longer Ms. Gustke’s
representative payee ....

SSA Ex. 15, at 1. After considering various aggravating and mitigating factors, the I.G.
concluded:

I have decided that the maximum [CMP] of $171,478.00 is
appropriate. That represents a penalty of $90,000.00, which
is $5,000.00 for each of the 18 monthly payments that
[Respondent] converted, plus an assessment in lieu of
damages of $81,478.00, which is twice the amount of the
overpayment [Respondent] received.

SSA Ex. 15, at 2.

In a letter dated December 14, 2012, Respondent, acting pro se, timely filed a request for
hearing with the Departmental Appeals Board (DAB), Civil Remedies Division (CRD) to
dispute the proposed CMP and assessment. SSA Ex. 10. Although Respondent denied
“all of the civil penalty against me,” she admitted “culpability to garage repair and
household appliances,” but asserted that a day trip to an amusement park and dining were
gifts from Ms. Gustke. SSA Ex. 10, at 2. Respondent also stated that she paid many of
Ms. Gustke’s necessary expenses, such as medical bills, money owed to the local court,
clothes, and personal items. Respondent indicated that she had allowed Ms. Gustke to
live at her home before Respondent became Ms. Gustke’s representative payee and,
following Ms. Gustke’s period of incarceration and a period of time when Ms. Gustke
was living in an apartment, she again permitted Ms. Gustke to live at Respondent’s home.
However, because Respondent’s “daughter refused to share her room again [with Ms.
Gustke],”” Ms. Gustke “decided she wanted a trailer, to sleep in only, [Ms. Gustke] had
fulltime access to [Respondent’s] house at all times.” SSA Ex. 10, at 3. Respondent
admitted that she charged Ms. Gustke $570 per month for rent, food, internet, and
toiletries, and that it was her idea for Ms. Gustke to pay to repair Respondent’s garage
roof, but points out that she did so in order to store Ms. Gustke’s possessions that were
located in a rental storage unit. Respondent asserted other items Ms. Gustke paid for,
such as appliances and dinners for Respondent and her family were at Ms. Gustke’s
urging. Respondent avers that Ms. Gustke had a permanent home with Respondent and
was surprised when Ms. Gustke moved away, not taking the trailer that Ms. Gustke had
purchased. SSA Ex. 10, at 3.

The CRD Director administratively assigned this case to me for hearing and decision. On
January 30, 2013, I convened a telephone prehearing conference; however, after Ms.
Ballew requested additional time to obtain counsel, I rescheduled the prehearing
conference for March 6, 2013, which was later rescheduled again to March 20, 2013. On
March 20, 2013, I held a telephone prehearing conference with the I.G.’s counsel and
Respondent, who decided to proceed pro se. At the conference, I set dates for the parties’
prehearing exchanges. I summarized the substance of that conference in a March 26,
2013 Order Scheduling Submission of Briefs and Documents (Order). The I.G.
submitted its prehearing exchange, which included a brief (SSA Br.), a list of proposed
witnesses, and 17 exhibits (SSA Exs. 1-17). Respondent also filed her brief (R. Br.), list
of proposed witnesses, seven exhibits (R. Exs. 1-7), and an objection to two of SSA’s
proposed witnesses and to SSA Ex. 6. Finally, SSA filed an objection to R. Exs. 1-5
because they were not authenticated and R. Ex. 7 because that document was not a
certified copy of the document it purported to be. Respondent subsequently submitted a
revised R. Ex. 7.

On October 30, 2013, I held another telephonic prehearing conference, the substance of
which I summarized in a November 1, 2013 Order Following Prehearing Conference. At
the conference I overruled Respondent’s objections concerning SSA’s proposed
witnesses and SSA Ex. 6. I also admitted SSA Exs. 1-17 into the record. Further, I
admitted R. Exs. 6 and 7 into the record, but reserved ruling on R. Exs. 1-5 until
Respondent could authenticate those exhibits during the hearing.

On January 14-15, 2014, I held a hearing at which I heard testimony from 12 witnesses.
Following testimony from the Respondent, I admitted R. Exs. 1-5 into the record. Tr. at 71,
74, 76, 77, 79-80. On February 12, 2014, CRD forwarded a copy of the hearing transcript
with a notice to the parties that post-hearing briefs were due 30 days after the parties received
the transcript and that reply briefs were due no later than 60 days after receipt of the
transcript. CRD informed the parties that there could be no extension of time to file reply
briefs.

Respondent mailed her post-hearing brief on March 10, 2014, and the I.G. mailed its post-
hearing brief on March 20, 2014. On April 7, 2014, the I.G.’s counsel sent an e-mail to
Respondent and the CRD attorney assigned to this case inquiring whether Respondent
submitted a post-hearing brief. CRD forwarded a copy of Respondent’s post-hearing brief by
e-mail to the I.G.’s counsel. On April 9, 2014, the LG. filed a motion requesting that I strike
Respondent’s post-hearing brief because there was no certificate of service indicating that
Respondent mailed the brief to the 1G. In the alternative, I.G. counsel requested an extension
of time to file the reply brief. Petitioner responded that she mailed a copy of her post-hearing
brief to 1.G. counsel at the time she mailed, by “two-day air mail” the post-hearing brief to
CRD. I was precluded by the regulatory deadline for briefs in 20 C.F.R. § 498.219(c) from
granting an extension of time to the IG. Neither party filed reply briefs. Because
Respondent provided a closing argument at the hearing (Tr. 264-68), I believe that LG.
counsel was on notice of Respondent’s arguments and could fully provide its position in its
post-hearing brief. Therefore, I will not strike Petitioner’s post-hearing brief because
including it in the record will not prejudice the LG.

This matter is now ready for decision. 20 C.F.R. § 498.220(c).
II. Issues

1) Whether Respondent violated 42 U.S.C. § 1320a-8(a)(3) by converting DIB and
SSI benefit payments made to her as representative payee for a beneficiary that
Respondent knew or should have known was not for the use and benefit of the
beneficiary.

2) Whether the I.G.’s proposed CMP of $90,000 and assessment of $81,478 is
reasonable and appropriate under the provisions of 42 U.S.C. § 1320a-8(a)(1), (c).

Ill. Jurisdiction

Individuals against whom the I.G. proposes to impose a CMP have a right to a formal
hearing on the record before the CMP is imposed. 42 U.S.C. § 1320a-8(b)(2).
Respondent filed a timely request for an administrative law judge hearing. 20 C.F.R.

§ 498.202. Administrative law judges at the Departmental Appeals Board (DAB)
adjudicate SSA CMP cases. See 20 C.F.R. § 498.201 (definition of ALJ); see also

20 C.F.R. §§ 498.202-220. The administrative law judge must “determine whether the
respondent should be found liable” for a CMP and/or assessment, and issue a decision in
which he “may affirm, deny, increase, or reduce the penalties or assessments proposed by
the Inspector General.” 20 C.F.R. §§ 498.215(a), 498.220(b). Therefore, I have
jurisdiction to hear and decide this case.
IV. Findings of Fact, Conclusions of Law, and Analysis!
A person is subject to a CMP and assessment if he:

having received, while acting in the capacity of a
representative payee pursuant to section 405(j), 1007,
1383(a)(2) of this title, a payment under subchapter II, VIII,
or XVI of this chapter for the use and benefit of another
individual, converts such payment, or any part thereof, to a
use that such person knows or should know is other than for
the use and benefit of such other individual shall be subject
to, in addition to any other penalties that may be prescribed
by law, a civil money penalty of not more than $5,000 for
each such conversion. Such person shall also be subject to an
assessment, in lieu of damages sustained by the United States
resulting from the conversion, of not more than twice the
amount of any payments so converted.

42 U.S.C. § 1320a-8(a)(3).

A, Respondent violated 42 U.S.C. § 1320a-8(a)(3) and is subject toa CMP and
assessment in lieu of damages because, while serving as Ms. Gustke’s
representative payee from April 2010 until June 2011, Respondent converted
portions of 18 of Ms. Gustke’s DIB and SSI benefit payments using those
funds in a way that she should have known was for a purpose other than the
use and benefit of Ms. Gustke.

Respondent and Ms. Gustke were cousins. SSA Ex. 1, at 1. In June 2009, Ms. Gustke
moved into Respondent’s house following the death of her mother. Tr. 83, 157. Ms.
Gustke had no money and Respondent allowed Ms. Gustke to live there rent free. Tr. 23.
When Ms. Gustke was approved to receive DIB and SSI benefit payments, SSA
determined that Ms. Gutke had to receive her benefits through a representative payee. Tr.
140-41, 149; SSA Ex. 3, at 3. In February 2010, Respondent submitted an application to
SSA to serve as Ms. Gustke’s representative payee, and on April 5, 2010, SSA appointed
Respondent as Ms. Gustke’s representative payee. SSA Exs. 1; 2, at 1-2. This
appointment is consistent with SSA’s preference for choosing a relative who
“demonstrates strong concern for the personal welfare of the beneficiary.” 20 C.F.R.

§ 404.2021(a)(1). Further, Respondent represented to SSA that Ms. Gustke “does not
owe me any money and I do not expect her to in the future.” SSA Ex. 1, at 1. However,
even if she did, SSA may have permitted the appointment because Respondent indicated

' My findings of fact and conclusions of law are set forth in italics and bold font.
that Ms. Gustke was living with Respondent and they were related. SSA Ex. 1, at 1; 20
C.F.R. § 404.2022(e).

After being appointed as the representative payee, Respondent established a “Payee
Checking Account” at Kellogg Community Federal Credit Union. SSA Exs. 4, at 1, 18-
19. Respondent controlled this payee account, into which Ms. Gustke’s benefits
payments were deposited. Tr. 63. The debit card for this account was in Respondent’s
name,” and in her possession. Tr. 163; SSA Ex. 8, at 14. In addition to having control of
the debit card, Respondent admitted that she made the decisions on how Ms. Gustke’s
benefits were spent and saved. Tr. 42-43; SSA Ex. 16.

From April 7, 2010, until April 1, 2011, Respondent received 16 physical United States
Treasury checks paid to the order of “Cassandra Ballew for Brenda M Gustke,” and
Respondent endorsed those checks for deposit.> Tr. 41-42; SSA Ex. 4, at 2-17. On May
3 and June 3, 2011, SSA directly deposited Ms. Gustke’s benefits into the account
Respondent established for Ms. Gustke. SSA Ex. 4, at 1, 18-19. These 18 payments
totaled $52,806.64. SSA Ex. 3, at 1; 4, at 1; 12, at 1, 3.

After SSA approved Ms. Gustke for DIB and SSI, Ms. Gustke moved to an apartment.
Tr. 158. However, following several weeks in jail, from April to May 2010, Ms. Gustke
moved back to Respondent’s residence in May 2010; however, this time Ms. Gustke slept
in a camper in Respondent’s backyard. Tr. 19-20, 84. Also in May 2010, Respondent
moved Ms. Gustke’s possessions from the apartment into a storage unit in preparation for
her move back to Respondent’s house. Tr. 20-21, 61; SSA Ex. 11, at 2.

The camper that Ms. Gustke moved into was purchased with Ms. Gustke’s money. Tr.
38-39. The camper presents an issue of misuse in this case. Although Respondent
indicates that Ms. Gustke had title to the camper (a claim that Ms. Gustke asserted was
not true (SSA Ex. 6, at 5), the record reflects that after the camper was purchased, the
title was not transferred from the seller into Ms. Gustke’s name and Ms. Gustke left the

> Ms. Gustke had a personal bank account that Respondent asserts was solely controlled
by Ms. Gustke. However, Respondent admitted that while Ms. Gustke was in jail in
2010, she used the debit card from Ms. Gustke’s account to pay for costs associated with
moving her possessions into storage. Tr. 59-61.

> All except for the first check were sent to Respondent’s home address as represented on
her application to be Ms. Gustke’s representative payee. Compare SSA Ex. 1, at 1 with
SSA Ex. 4, at 3-17. The initial check was sent to the apartment that Ms. Gustke was
renting in April 2010 (SSA Ex. 4, at 2); however, Respondent admitted that despite the
fact that the check was misdirected, she obtained control of that check and deposited it in
the account Respondent established for Ms. Gustke. Tr. 28-30.
camper (and the title document showing the previous owner’s name) in Respondent’s
backyard when she obtained a new representative payee. Tr. 38-39; R. Ex. 1, at 2-3.
Although Respondent does not appear to have retitled the camper in her name,
Respondent failed to properly title this significant purchase in Ms. Gustke’s name, which
is a failing on Respondent’s part to ensure Ms. Gustke had ownership of the camper,
especially since the camper is in Respondent’s possession. Nancy Whitehead, Docket
No. A-13-53, at 5 (HHS DAB June 25, 2013).

The situation related to the purchase and titling of the camper became more problematic
in August 2010 because Respondent began accepting from Ms. Gustke $450 a month in
rent and $100 a month for meals provided by Respondent. Tr. 21-22. Ms. Gustke also
provided Respondent with $25 a month in food stamps that she received and later paid an
additional $20 a month to share internet access with Respondent’s household. Tr. 24-25.
According to Respondent, these charges covered all of Ms. Gustke’s “living expenses,”
such as toiletries, electrical usage, detergents for laundry, etc., and entitled Ms. Gustke to
use Respondent’s house when not sleeping. Tr. 22, 46, 66. Even so, this amount of rent
was approximately the same as for the apartment that Ms. Gustke briefly rented following
her approval for DIB and SSI benefits; however, the difference in these two living
situations is that Ms. Gustke had purchased her principal place to sleep herself, i.e., the
camper. Tr. 24. Further, the camper did not have water and the heat was provided with a
space heater. Tr. 91.

Respondent’s mortgages on her husband’s house amount to $950 per month, and her
family’s (husband and two children) household expenses equal $600 a month. SSA Ex.
17. However, comparing this $1,550 per month expense to Ms. Gustke’s financial
contributions to Respondent’s household, she was paying nearly $600 a month to sleep in
her own camper. The disparity in costs charged to Ms. Gustke in comparison to the costs
incurred by Respondent is exemplified by the fact that the household internet service cost
$42 a month; however, Ms. Gustke paid $20, which is nearly half that expense. Tr. at 24.

Even if the situation involving the camper and the monthly rent/expenses could be
considered reasonable, Respondent’s further actions make it clear that she misused Ms.
Gustke’s benefit payments. Respondent purchased a clothes washer, clothes dryer, soft
water system, hot water heater, and dishwasher with Ms. Gustke’s money. Tr. 44-46, 57-
58; SSA Ex. 9, at 10 (debit card record of a $2,000 purchase at Lowes on March 14,
2011); SSA Ex. 11, at 19-22. These appliances were installed in Respondent’s house,
which Respondent asserts Ms. Gustke had full access to use. Tr. 46, 66. Respondent
asserts that Ms. Gustke was present at the time of the purchases and requested new
equipment so that she could better do her laundry. Tr. 44-47. Ms. Gustke did not take
the appliances with her when she moved from Respondent’s house and did not request
payment for them. Tr. 46. The appliances are still in Respondent’s house. Tr. 48.

Further, significant money from Ms. Gustke’s benefits was used for Respondent’s
daughter’s benefit. According to Respondent, Ms. Gustke decided to buy a laptop
computer. At the same time, Respondent allowed Respondent’s daughter to accept, as a
gift from Ms. Gustke, a laptop computer as well. Tr. 48-49; SSA Ex. 9, at 6 (debit card
record of a $1,183.34 purchase at Best Buy on August 21, 2010). Further, Respondent
used Ms. Gustke’s money to purchase tickets, through Ticketmaster, for Ms. Gustke and
Respondent’s daughter to go to a Selena Gomez concert. Tr. 58; SSA Ex. 9, at 11 (debit
card record of a $121.35 purchase through Ticketmaster on April 1, 2011, and a debit
card record of a $14.00 “Event Ticket Insurance” charge on April 2, 2014). Respondent
said Ms. Gustke wanted to take her daughter. Tr. 58.

In addition to the computer and concert tickets purchased for Respondent’s daughter,
Respondent also allowed Ms. Gustke to use her money in a way that benefited
Respondent’s family. Ms. Gustke paid for a trip for herself and Respondent’s whole
family to Michigan Adventure, an amusement park. See Tr. 73-74; 147-49, 171-72; R.
Ex. 2. Further, Ms. Gustke’s money was used to pay for repairs to Respondent’s truck,
which Respondent used to transport Ms. Gustke to various appointments and places. Tr.
50, 55-56; SSA Ex. 9, at 12 (debit records of $285.10 and $366.27 in charges at
Autozone on April 9 and May 2, 2011, respectively). Respondent also admitted that Ms.
Gustke’s benefit payments were used to take her family out to eat dinner multiple times a
week. Tr. 53-55; SSA Ex. 9, at 2-13 (numerous debit records from restaurants from May
2010 to June 2011). Respondent testified that despite this, Ms. Gustke still ate enough
food at Respondent’s house to justify the $100 per month food payment that Ms. Gustke
made to Respondent each month. Tr. 66.

Further, in April 2011, less than two months before Ms. Gustke obtained a new
representative payee, Respondent paid for repairs on her garage’s roof with Ms. Gustke’s
benefit payments so that Ms. Gustke could move her possessions from storage to the
garage. Tr. 43; SSA Ex. 11, at 1. This would allow Ms. Gustke to have access to those
possessions and would provide for the possibility that Respondent could convert the
garage into a place where Ms. Gustke could live. Tr. 43. LG. witness Jeffrey Bell
confirmed that Ms. Gustke told him that was the reason the garage roof was repaired. Tr.
115. Further, Respondent submitted a photograph of her garage filled with items that
another witness who testified thought looked like the items Ms. Gustke inherited from her
mother. R. Ex. 3; Tr. 75, 106. However, Ms. Gustke had a garage sale and sold these
possessions. Tr. at 252. Ms. Gustke alleged that she sold them before the garage roof
was repaired. SSA Ex. 8, at 10. In any event, Respondent should not have used Ms.
Gustke’s benefit payments to pay for a permanent repair to Respondent’s garage to
temporarily store Ms. Gustke’s possessions

When Ms. Gustke informed Respondent that Ms. Gustke’s father would be her new
representative payee, Respondent testified that instead of returning the balance of any
benefits remaining in the representative payee account to SSA, as SSA instructed in its
10

letter to Respondent, Respondent took Ms. Gustke shopping to spend down the balance.
Tr. 67. Although Respondent indicated that she was unaware of SSA’s notices and that
she took Ms. Gustke shopping, the debit records from the payee bank account show
sporadic purchases, rather than a day of shopping, through July 1, 2011. SSA Ex. 9, at
13-14. SSA sent the notices in mid-June 2011. SSA Ex. 7.

The Social Security Act provides that SSA may appointment representative payees for
beneficiaries as follows:

If the Commissioner of Social Security determines that the
interest of any individual under this subchapter would be
served thereby, certification of payment of such individual's
benefit under this subchapter may be made, regardless of the
legal competency or incompetency of the individual, either
for direct payment to the individual, or for his or her use and
benefit, to another individual, or an organization, with respect
to whom the requirements of paragraph (2) have been met
(hereinafter in this subsection referred to as the individual's
“representative payee”).

42 U.S.C. § 405(j)(1)(A); see also 42 U.S.C. § 1383(a)(2).

A representative payee has the responsibility to make certain that money from SSA is for
the “use and benefit” of the beneficiary and that it is spent in the beneficiary’s “best
interests.” 20 C.F.R. §§ 404.2035(a), 416.635(a). For this reason, creditors of the
beneficiary are precluded from serving as a representative payee unless “the creditor...
poses no risk to [the beneficiary] and whose financial relationship with [the beneficiary]
presents no substantial conflict of interest, and who is . . . [a] relative living in the same
household as [the beneficiary].” Jd. §§ 404.2022(e), 416.622(e); see also 42 U.S.C.

§§ 405G)(2)(C)@UID, (iii)), 1383(a)(2)(B) Gi) AID, (v)@).

Benefit payments are considered to “have been used for the use and benefit of the
beneficiary if they are used for the beneficiary’s current maintenance . . . [which]
includes costs incurred in obtaining food, shelter, clothing, medical care, and personal
comfort items.” 20 C.F.R. §§ 404.2040(a)(1), 416.640(a)(1). SSA exercises oversight of
representative payees and representative payees must submit on SSA’s request “a written
report accounting for the benefits received on [the beneficiary’s] behalf, and make all
supporting records available for review if requested by [SSA].” Id. §§ 404.2035(e),
416.635(e); see also 20 C.F.R. §§ 404.2025, 416.625. A representative payee who
misuses benefit payments is responsible for paying those funds back. 20 C.F.R.

§§ 404.2041(a), 416.641(a).

The evidence of record in this case supports the finding and conclusion that Respondent
did not fulfill her responsibilities as a representative payee and converted portions of all
of the 18 DIB and SSI payments made to her for Ms. Gustke’s use and benefit to a
purpose that was for other than Ms. Gustke’s use and benefit. The actions of Respondent
with regard to Ms. Gustke’s funds, as detailed above, are not generally disputed.
Respondent’s primary defense is that Ms. Gustke allegedly either asked to make all of
these purchases or agreed to make them. However, this is not an appropriate defense. As
stated by SSA’s technical expert who testified at the hearing in response to a question
from Respondent concerning Ms. Gustke’s alleged approval of the trip to Michigan
Adventure: “Ms. Gustke had a payee for a reason. You are the payee. You should not
have allowed her to make that decision... . And the fact that she approved that choice or
at was the mitigating circumstances that were, that was in your statement regarding

at, she wasn't capable of making that kind of decision. That's why we had you
appointed as payee.” Tr. 147, 149.

ac

Based on the evidence of record, I also conclude that Respondent should have known that
she should not have allowed Ms. Gustke’s benefit payments to be used for high rent, the
purchase of permanent appliances in Respondent’s house, repairs to the garage roof or
Respondent’s car. As an initial matter, Respondent signed an application to be a
representative payee in which she was on notice that the benefit payments must be used
for Ms. Gustke’s “current needs.” SSA Ex. 1. Further, when SSA appointed Respondent
to be the representative payee, it provided her with a detailed pamphlet that gave
guidance as to the use of the funds entrusted to her. SSA Ex. 2; see also Tr. 138-39.
Finally, Respondent was an experienced representative payee, for she is the payee for her
daughter. Tr. 15-16, 126, 146. However, despite SSA’s intention not to appoint a person
to be a representative payee who had a conflict of interest (20 C.F.R. § 404.2022(e)),
based in part on Respondent’s assurance that Ms. Gustke was not expected to owe
Respondent a debt in the future (SSA Ex. 1, at 1), Respondent ultimately became her
landlady and provider of various services, for which Respondent took compensation.
This was not a relationship that Respondent could consider what was in Ms. Gustke’s
best interests without potentially adversely affecting her own or her family’s interests.
See Nancy Whitehead, DAB CR2718, at 12 (2013), aff'd, Docket No. A-13-53, at 5 (HHS
DAB June 25, 2013). (“Respondent probably should not have set herself up as the
beneficiary’s landlord and/or mortgage holder, but, having done so, she was obligated to
operate at arm’s length and was not entitled to profit from the arrangement. [Footnote
omitted]. Her conduct was plainly improper and subjects her to penalty under [section
1320a-8].”).

B. Based on the factors in 42 U.S.C. § 1320a-8(c), I reduce the I.G.’s proposed
CMP to $45,000 or half of the proposed amount.

The I.G. proposed the imposition of a $90,000 CMP based on 18 monthly benefit
payments (i.e., April 2010 through June 2011) of which Respondent converted all or part.
12

SSA Ex. 15, at 2. I must consider the reasonableness of this proposal based on applicable
statutory requirements.

As a general parameter, a CMP may not be more than $5,000 for each payment that is
converted and misused. 42 U.S.C. § 1320a-8(a)(3). Therefore, Respondent is potentially
subject to a maximum CMP amount of $90,000, as proposed by the IG.

In addition to establishing the maximum CMP and assessment amounts, the statute
requires that the following factors be taken into account when determining the amount of
a CMP or assessment:

(1) the nature of the statements, representations, or actions
referred to in [42 U.S.C. § 1320a-8(a)] and the circumstances
under which they occurred;

(2) the degree of culpability, history of prior offenses, and
financial condition of the person committing the offense; and

(3) such other matters as justice may require.
42 U.S.C. § 1320a-8(c); see also 20 C.F.R. § 498.106(a).
1. The nature and circumstances of Respondent’s misconduct.

In regard to the first factor, the I.G. stated in his CMP notice that he considered the fact
that when Respondent applied to be Ms. Gustke’s representative payee, she agreed to use
all benefits for Ms. Gustke’s care, save unused benefits, and return any money SSA
determined that Respondent misused. SSA Ex. 15, at 1. The LG. also considered that
SSA provided Respondent with information on how to handle Ms. Gustke’s benefits, but
that Respondent converted money from Ms. Gustke’s initial payment and continued to
convert funds even after SSA notified Respondent that she was no longer Ms. Gustke’s
representative payee.

I share the I.G.’s concerns related to Respondent’s handling of Ms. Gustke’s benefit
payments. Respondent had a fiduciary duty to Ms. Gustke to make certain that all money
was used for her benefit. Unfortunately, Respondent came to view Ms. Gustke’s benefit
payments as part of the household income. It would be hard to believe that Respondent
would expect an individual living in a camper in her backyard to purchase multiple
appliances, fix the roof on the garage, and take her family to dinner multiple times a week
as well as on a vacation. I understand that Ms. Gustke was a cousin and not a stranger
who simply rented space. However, therein lies the problem.
13

Respondent was charging Ms. Gustke significant rent. This more than covered the costs
to Respondent of Ms. Gustke’s presence at her house during the day and the camper on
her property. However, Respondent failed to maintain an objective view of Ms. Gustke’s
benefits and she used those benefit payments to improve her house.

2. Respondent’s level of culpability, prior offenses, and financial
condition.

The second factor includes three parts. The I.G. considered each of these in its CMP
notice.

a. Culpability

[he I.G. considered Respondent very culpable because Respondent had been notified of
her duties as a representative payee and agreed to comply with those duties. However,
Respondent still converted over $40,000 in benefit payments, which included money that
was misused after Respondent was informed that she was no longer representative payee
for Ms. Gustke. SSA Ex. 15, at 2. Respondent did not consider herself very culpable
because she asserts that Ms. Gustke authorized all of the purchases that Respondent made
and agreed to the rent paid. I agree with the I.G. that Respondent is culpable because she
continually misused Ms. Gustke’s money on Respondent’s home or children. However, I
do not think that she is as culpable as the LG. indicates. The LG. appears to completely
believe Ms. Gustke as to what happened.

I do not fully believe Ms. Gustke’s version of events, as provided in her written statement
and the notes of her interview with an LG. special agent. Respondent established that
Ms. Gustke was a felon, significant drug abuser, and reputed liar. Tr. 104, 115, 239, 246;
see also R. Ex. 6. Ms. Gustke admitted to the LG. special agent that when she received
her first DIB/SSI check in April 2010, “she went on a crack binge.” SSA Ex. 8, at 10. In
fact, the reason that Ms. Gustke did not testify (and thus, was not cross-examined) in this
case is because she died from an overdose of prescription medication that she apparently
stole from her roommate. R. Ex. 7, at 2-3 (autopsy report). Ms. Gustke’s aunt testified, I
believe credibly, about Ms. Gustke’s history of drug abuse and stealing from her mother
to finance that habit. Tr. 244-53. For this reason, Ms. Gustke’s motivation in filing a
complaint of dire treatment by Respondent could be an effort to obtain additional funds
from SSA by asserting representative payee misuse. SSA Ex. 6, at 2 (“I would like to
know where all the money went_ Can I get it back”).

Although Respondent would have an obvious motive for dissembling in this case, she has
generally admitted the purchases that she made with Ms. Gustke’s money and has
consistently stated the basis for those purchases. I believe that Respondent wanted to
14

help her cousin, Ms. Gustke, as she did in 2009 when Respondent provided housing to
Ms. Gustke without charging rent. Tr. at 159-60. However, Respondent allowed herself
to believe that she was entitled to use of Ms. Gustke’s benefit payments to improve her
home, eat regularly at restaurants, and provide her daughter with gifts. Respondent is
culpable because she ultimately took for her own use, and that of her family, most of Ms.
Gustke’s benefit payments. This is egregious. However, I do not believe that she is as
culpable as stated by the I.G. in the CMP notice. The I.G.’s view appears to take Ms.
Gustke’s statements as true. Because I also credit some of Respondent’s assertions, I
view her conduct as less culpable than the I.G.

b. Prior Offenses

The I.G. also considered that Respondent has no prior offenses involving SSA. SSA Ex.
15, at 2. I agree that there is no evidence in the record to suggest that Respondent has a
prior offense related to Social Security programs.

c. Financial Condition

The I.G. considered Respondent’s financial condition and concluded that the proposed
CMP and assessment would not jeopardize her financial situation. The I.G. based this on
Respondent’s failure to provide financial information to the LG. before it issued the CMP
notice. SSA Ex. 15, at 2. The LG. urges that I adopt the same position because
Respondent has not submitted financial records in this proceeding. I agree with the I.G.
that Respondent has failed to provide significant documentation concerning her financial
situation. However, she provided a November 29, 2012 Discharge of Debtor issued by
the United States Bankruptcy Court for the Western District of Michigan. SSA Ex. 17.
Further, Respondent testified that she does not work due to health issues and taking care
of a special needs child who SSA has determined is disabled. Tr. 13-15. Respondent
also testified that her husband has an annual salary of about $32,000 a year, and the child
who receives Social Security benefits, also receives state benefits. Tr. 14-16. Based on
this information, I do not believe that Respondent has the financial ability to pay the
penalty proposed by the LG.

3. Other matters as justice may require.

In the CMP notice, the I.G. indicated that he considered that Respondent took a vacation
using Ms. Gustke’s benefit payments and purchased with that money several appliances
that Respondent still possesses. The I.G. considered these to be aggravating factors.
SSA Ex. 15, at 2. I agree and also consider aggravating that Respondent also possesses
Ms. Gustke’s camper.
15

4. I reduce the I.G.’s proposed CMP to $45,000.

As discussed above, Respondent is subject to a potential CMP of $90,000. I agree that a
substantial penalty is necessary to ensure that Respondent does not misuse other
beneficiary funds (Respondent serves as her daughter’s representative payee (Tr. 15)).
However, I am also mindful that my evaluation of the factors above involving
Respondent’s culpability and financial condition necessitates reduction in the penalty
amount. Based on those factors, a penalty of $2,500 per benefit payment that was subject
to conversion is reasonable, for a total CMP of $45,000.

D. I reduce the I.G.’s proposed assessment based on the factors in 42 U.S.C.
§ 1320a-8(c), and the amount of actual damages incurred by the United
States, which is $40,739.

The I.G. proposed to impose an assessment of $81,478 on Respondent, which constitutes
double the amount of benefit payments that SSA determined that Respondent misused.
SSA Ex. 15, at 2. However, SSA has only proven that Respondent has misused $40,739
and has not otherwise alleged damages.

SSA’s technical expert reviewed the documentation that Respondent provided SSA to
account for the use of Ms. Gastke’s benefits. See Tr. 144; SSA Ex. 11. SSA also
obtained bank records from the payee account set up for Ms. Gustke. SSA Ex. 9. The
technical expert provided a detailed examination of that documentation. SSA Ex. 3.
Respondent did not submit any additional documentation during this proceeding to
account for the money she spent. Further, Respondent did not testify in detail about the
money she spent on Ms. Gustke; Respondent merely made generalizations.

SSA’s technical expert testified, on cross-examination, the following: “I can't determine
how it [the benefit payments] was spent. I can just show that it was not - there was no
proof to indicate it was on [Ms. Gastke], on [Ms. Gastke’s] current needs or that it was
spent properly.” Tr. 147. It is the obligation of a representative payee to keep records
and be able to account, with documentation, for how the money paid to a beneficiary was
spent. 20 C.F.R. §§ 404.2025, 404.2035(e), 416.625, 416.635(e). Asa result, I find that
the technical expert’s computation of the money misused is accurate based on the
information in the record. I cannot consider Respondent’s generalized assertions about
money spent on Ms. Gustke. A representative payee must be able to show documentation
of how the money was spent.

In determining the assessment, I considered the factors from 42 U.S.C. § 1320a-8(c)
already addressed above, and the relevant provision regarding an assessment, which
states:
16

Such person shall also be subject to an assessment, in lieu of
damages sustained by the United States resulting from the
conversion, of not more than twice the amount of any
payments so converted.

42 U.S.C. § 1320a-8(a)(3). The regulations on this subject do not provide additional
explanation as to what this provision means. See 20 C.F.R. § 498.104. Therefore, I will
interpret this statute by a plain reading of the text.

The assessment is to be made in place of damages sustained by the United States
resulting from a representative payee’s conversion of benefit payments intended for a
beneficiary. However, Congress capped the potential liability for damages at double the
amount of benefit payments converted. While an assessment may be as much as double
the amount of the converted payments, in order for such an assessment to be made, the
1.G. must prove that damages exist to support such an assessment.

In the present case, the IG. has not asserted the existence of damages in excess of the
amount of money that the I.G. alleged was converted by Respondent. In such a situation,
there is no basis for imposing an assessment that is more than the actual amount of
benefit payments that were converted. I do not believe that the factors I considered above
from 42 U.S.C. § 1320a-7b(c) require a further adjustment to the assessment in this
matter. Therefore, I reduce the I.G.’s proposed assessment to $40,739.

Order

Based on the evidence of record, and consistent with my findings of fact and conclusions
of law, I hereby order the following:

1. Respondent is LIABLE under 42 U.S.C. § 1320a-8(a)(3) to pay a CMP and
assessment;

2. The L.G.’s proposed CMP is REDUCED to $45,000;
3. The L.G.’s proposed assessment is REDUCED to $40,739; and
4. Respondent is directed to pay a total of $85,739 in the manner specified by the

1.G. in his CMP notice (SSA Ex. 15, at 3) or in any other manner prescribed by the
1.G. following the issuance of this decision.

/s/
Scott Anderson
Administrative Law Judge
